TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00410-CV



           Kathryn Courtney, and/or All Occupants of 1811 Rosenborough Lane,
                         Round Rock, Texas 78664, Appellants

                                                   v.

                               Aurora Loan Services, LLC, Appellee


           FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 11-0584-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant’s brief was due in this Court on October 3, 2011, and is overdue. If an

appellant fails to file a brief, this Court may dismiss the appeal for want of prosecution unless

the appellant reasonably explains the failure and appellee is not significantly injured by that failure.

See Tex. R. App. P. 38.8(a)(1). On November 14, 2011, we sent notice to appellant that her brief

was overdue and that the appeal may be dismissed for want of prosecution if appellant did not

submit a proper motion to this Court on or before November 28, 2011. To date, no brief or motion

for extension of time has been filed. Accordingly, we dismiss the appeal for want of prosecution.

See Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: January 20, 2012




                                              2